United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Debra Hauser, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-854
Issued: November 14, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 5, 2014 appellant, through counsel, filed a timely appeal of a November 13,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established an emotional condition in the performance of
duty.
On appeal counsel argues that appellant has established compensable factors of
employment and that his condition was causally related to those factors.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 31, 2013 appellant, then a 47-year-old supervisor air traffic control specialist,
filed an occupational disease claim alleging that on September 16, 2012 he first realized that his
post-traumatic stress disorder had been aggravated by his excessive workload and stress from his
work duties.2 He submitted a report from Dr. Naomi I. Jacobs, a licensed clinical psychologist,
who noted appellant’s concern of Hispanic hostility and attempts to fire him. Dr. Jacobs
specifically noted an event on June 5, 2012. She determined that appellant suffered from an
aggravation of post-traumatic disorder stemming originally from the June 5, 2012 incident.
By correspondence dated April 12, 2013, OWCP informed appellant that the evidence of
record was insufficient to establish his claim. Appellant was advised as to the medical and
factual evidence required to support his emotional condition claim. OWCP gave him 30 days to
provide this information.
In response to OWCP’s request, appellant submitted medical and factual evidence.
In a July 3, 2012 statement for his CA-1 form, appellant discussed the June 5, 2012
incident. Rick Garreau, manager, and Robert Christian, security officer, entered his office to
confiscate his computer. Appellant was told to not touch anything and back away from the
computer. He was given no reason for the confiscation of his computer even after asking why
this occurred, nor was he even allowed to copy files or work. As a result of this incident,
appellant alleged that he was humiliated and that his peers questioned his integrity and
truthfulness.
Appellant believed that on December 16, 2011 Richard Belmonte, the manager at the
regional office, with no investigation, had ordered his bosses to fire him, which they refused to
do without grounds or investigation. He alleged that, since his computer was confiscated, he has
lost credibility as a manager and is “questioned like a criminal.” Appellant also alleged that
since June 5, 2012 he has suffered from headaches and stress. He believed there was a hostile
work environment for Hispanics. Appellant alleged retaliation as he is “a lead member” of the
group of Hispanic managers. He alleged that the June 5, 2012 incident was “a direct attack on
my credibility as a manager and person.”
An undated and unsigned statement from Jose Garcia, appellant’s first-line manager,
confirmed these actions occurred and noted that Mr. Belmont had initiated these actions. He also
noted a Hispanic harassment.
In an August 15, 2012 statement, appellant noted that he finally learned that his computer
had been confiscated because there had been an allegation that he was running a personal
business from his work computer. He stated that he felt angry and stressed when the security
investigator came to question him unexpectedly. According to appellant, he had no time to call
an attorney or otherwise prepare for the questioning by the security investigator. He related that
he was questioned about owning a business. Appellant stated that he could not understand why
the employing establishment did not simply verify whether a business existed in his name instead
2

Appellant stopped work on September 24, 2012.

2

of allowing his computer to be taken. He alleged that the investigation verified that he had done
nothing wrong, and in his opinion was wasteful and harassing, was a planned attack to cause him
pain and to harass Hispanics in management. Appellant stated that he refused to provide his
eBay username and denied owning a business, being a car dealer or being licensed. He stated
that he felt that requesting his eBay user name was a violation of his privacy which was why he
refused to provide it to the investigator. Appellant alleged harassment due to the investigator
requesting that he attest that he provided truthful information when he was not advised that he
was being under oath regarding his statements. In concluding, he alleged that he had been
harassed everyday “with no justification or understanding” and that this was an organized effort
to eliminate Hispanics from management at the employing establishment.
On April 15, 2013 OWCP received an undated statement from appellant detailing the
employment factors he believed contributed to his condition including a history. Appellant
stated that on September 16, 2012 he suffered an anxiety attack and severe headache due to the
increased complexities of the air traffic. He stated that he began to question whether the
decisions he made were erroneous and based on fear. Appellant alleged that his work stress
caused his headaches. He stated that he was the overseeing manager for the Traffic Management
Unit and that he was “responsible for managing all air traffic traversing the air traffic control
facility. On September 16, 2012 appellant was responsible for directing the route approvals and
amendments as well as tactical plans for the management of all traffic on my shift. The
responsibility from this caused his headache and anxiety attack. Appellant alleged that as a
result of his anxiety he “could not think clearly nor make sound operational decisions.” He came
to the realization that he could not finish the shift and could not return the next day. Appellant
has not returned to the position since September 24, 2012.
In an undated report, Dr. Kristina F. DeMatas, a treating Board-certified family medicine
practitioner, reported that appellant was seen for his annual examination. Appellant related that
his computer had been confiscated on June 5, 2012 and that he had been accused of running a
business at work. He stated that the accusation was untrue and he was experiencing a lot of
stress due to the investigation, answering questions about the investigation and defending
himself. In June 2012, appellant noted that he began having moderate-to-severe headaches at
work which coincided with the confiscation of his computer and resulting investigation.
Dr. DeMatas provided physical examination findings and medical history. She diagnosed a
tension-type headache and stress-related anxiety versus adjustment disorder. Dr. DeMatas
attributed appellant’s condition to a stressful work environment.
In a follow-up visit on October 3, 2012, Dr. DeMatas related that over the past four
months appellant has experienced severe headaches at work one to two days per week. She
indicated that since September 24, 2012 he has been off work. Appellant related that his
headaches were better when he was not working. He requested a note to justify his time off from
work.
In an October 22, 2012 note, Dr. Monique Bosque-Perez, a treating osteopath, opined that
appellant’s anxiety and headaches “may be directly related and exacerbated by his stressful” air
traffic control employment. She indicated that he was totally disabled until he can get these
conditions under control.

3

Robin Badger, an air traffic control manager, reviewed appellant’s report of investigation
and advised the employing establishment’s labor and employee relations specialist that appellant
had denied everything in his statement but there was evidence that he was selling cars on eBay.
She noted his hard drive showed over 1,200 photographs of cars, there were 89,893 hits on his
personal website and 424,779 hits on his personal e-mail account. Based on this evidence,
Ms. Badger concluded that there was more than incidental use and provided recommendations
for discipline.
In a November 14, 2012 report, Dr. Jacobs, a licensed clinical psychologist, reported
meeting appellant for an evaluation on November 12, 2012. She opined that his post-traumatic
stress disorder had been aggravated by a hostile work environment and discrimination towards
Hispanics.
In a May 8, 2013 report, Dr. Jacobs diagnosed post-traumatic stress disorder, anxiety and
stress headaches due to a hostile and threatening work environment. The threatening work
environment included incidents of harassment and bullying towards Hispanics, the attempt by
Mr. Belmont to terminate appellant’s employment, the confiscation of appellant’s computer on
June 5, 2012, his feeling of humiliation because of the confiscation, his feeling of being
disrespected in the control room, being interrogated on August 15, 2012 with no prior notice or
opportunity to have an attorney present. On September 16, 2012 appellant alleged that he felt
unable to perform his job duties “due to a significant loss of self-confidence, shame, poor
concentration, severe anxiety and headaches.” In concluding, Dr. Jacobs stated that appellant
has suffered from post-traumatic stress disorder since June 5, 2012 and that the condition has
been aggravated by his attempts to perform his job duties.
On May 6, 2013 appellant provided information to support his argument regarding a
hostile work environment by noting the lack of Hispanics hired at the employing establishment
and Hispanic inclusion in management.
Dr. Jacobs, in a May 8, 2013 Work Capacity Evaluation Psychiatric/Psychological
Conditions (Form OWCP-5a), indicated that appellant was totally disabled from working due to
his psychiatric condition. He stated that appellant’s post-traumatic stress disorder was
aggravated by his work at the employing establishment. Symptoms of appellant’s condition
included hypervigilance, high anxiety, loss of confidence, headaches, poor concentration, shame
and intrusive memories. Dr. Jacobs opined that the symptoms were “too severe and easily
triggered by stimuli associated with” appellant’s work.
In a May 21, 2013 memorandum, Ms. Badger responded to appellant’s occupational
disease claim. She challenged the claim for benefits. Ms. Badger stated that on July 18, 2010
appellant had received a temporary promotion where his responsibilities included directing and
planning operations in the Traffic Management Unit and providing first-line supervision to
supervisors on the floor, supervisory coordinators in the traffic management unit and second-line
supervision to traffic management coordinator and air traffic control specialists. Appellant’s
position was made permanent on July 17, 2011. Ms. Badger stated that no changes were made in
either appellant’s workload or position description from his temporary appointment on July 18,
2010 until he stopped working on September 24, 2012 nor was he assigned any additional duties
or more complex work. She noted that there had been an investigation in January 2012 into

4

allegations of discrimination and as a result of the investigation there was one reassignment.
Actions were taken to ensure a workplace free of discrimination. With respect to the June 5,
2012 computer confiscation incident, Ms. Badger noted that it occurred as the result of a hotline
complaint that appellant “was using his FAA [Federal Aviation Administration] computer to
conduct personal business.” She stated that the investigation and scanning of his computer
revealed violations of the Agency’s Standards of Conduct, but that no disciplinary action had
been taken against him as a result of these violations due to his decision to retire. Ms. Badger
also noted that the person who would have prepared the disciplinary action was out for several
weeks due to an accident. She claimed that appellant’s claim for wage-loss compensation was
based solely on his reaction to administrative actions and therefore not compensable.
Ms. Badger sent appellant a letter dated October 24, 2012, requesting medical
documentation for his absence from work. The letter advised appellant that a failure to provide
the documentation would result in being charged as absent without leave. Appellant responded
to Ms. Badger’s letter on October 24, 2013 explaining his absence and provided dates of his
doctor appointments.
By decision dated June 25, 2013, OWCP denied appellant’s claim because he had failed
to establish any compensable factors of employment.
Subsequent to that decision, OWCP received a copy of a September 25, 2012 e-mail from
appellant to Ms. Badger regarding his inability to work and Ms. Badger’s response. Appellant
related that he has had more consistent and increased anxiety and headaches, which improves
when he is not at work. He alleged that nothing was being done to stop the harassment which is
why his absence from work is indefinite.
Ms. Badger stated that she did not condone unprofessional behavior such as harassment
in the workplace, but that appellant should provide specifics regarding the alleged
behavior/actions, nature of behavior/action and individuals involved in the alleged inappropriate
behavior.
On July 11, 2013 appellant requested a review of the written record by an OWCP hearing
representative.
By decision dated November 13, 2013, an OWCP hearing representative affirmed the
denial of appellant’s claim.3
LEGAL PRECEDENT
To establish a claim that he or she sustained an emotional condition in the performance of
duty, an employee must submit the following: (1) medical evidence establishing that he or she
has an emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
3

OWCP’s hearing representative noted that appellant had filed two previous claims for stress and post-traumatic
stress. She noted that under OWCP File No. xxxxxx327 appellant alleged stress due to overwork with an injury date
of May 26, 2000. Under OWCP File No. xxxxxx656 appellant alleged post-traumatic stress disorder due to an
excessive workload with an injury date of June 5, 2012. Neither claim has been accepted by OWCP.

5

incidents alleged to have caused or contributed to his or her condition; and (3) rationalized
medical opinion evidence establishing that the identified compensable employment factors are
causally related to his or her emotional condition.4
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment.5 There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation.6 Where the disability results from an
employee’s emotional reaction to his or her regular or specially assigned duties or to a
requirement imposed by the employment, the disability comes within the coverage of FECA.7
On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his or her frustration from not being permitted to work
in a particular environment or to hold a particular position.8
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.9 However, the Board
has held that, where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.10
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.11
The Board has held that the manner in which a supervisor exercises his or her discretion
falls outside the coverage of FECA. This principal recognizes that a supervisor or manager must
be allowed to perform their duties and that employee’s will, at times, disagree with actions taken.
Mere disagreement with or dislike of actions taken by a supervisor or manager will not be
compensable absent evidence establishing error or abuse.12 Although the handling of leave

4

V.W., 58 ECAB 428 (2007); Donna Faye Cardwell, 41 ECAB 730 (1990).

5

L.D., 58 ECAB 344 (2007); Robert Breeden, 57 ECAB 622 (2006).

6

A.K., 58 ECAB 119 (2006); David Apgar, 57 ECAB 137 (2005).

7

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

8

J.F., 59 ECAB 331 (2008); Gregorio E. Conde, 52 ECAB 410 (2001).

9

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
10

See William H. Fortner, 49 ECAB 324 (1998).

11

Ruth S. Johnson, 46 ECAB 237 (1994).

12

S.M., Docket No. 09-2290 (issued July 12, 2010); Linda J. Edwards-Delgado, 55 ECAB 401 (2004).

6

requests and attendance matters are generally related to employment, they are administrative
matters and not a duty of the employee.13
For harassment or discrimination to give rise to a compensable disability, there must be
evidence which establishes that the acts alleged or implicated by the employee did, in fact,
occur.14 Mere perceptions of harassment or discrimination are not compensable under FECA.15
A claimant must substantiate allegations of harassment or discrimination with probative and
reliable evidence.16 Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.17 A claimant must
establish a factual basis for his or her allegations of harassment or discrimination with probative
and reliable evidence.18
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.19 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor.20 When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.21
ANALYSIS
Appellant alleged that he sustained an emotional condition as a result of a number of
employment incidents and conditions. OWCP denied his emotional condition claim for failing to
establish any compensable work factors. The Board must, therefore, initially review whether
these alleged incidents and conditions of employment are covered employment factors under
FECA.

13

C.T., Docket No. 08-2160 (issued May 7, 2009); Jeral R. Gray, 57 ECAB 611 (2006).

14

K.W., 59 ECAB 271 (2007); Robert Breeden, supra note 5.

15

M.D., 59 ECAB 211 (2007); Robert Breeden, supra note 5.

16

J.F., supra note 8; Robert Breeden, supra note 5.

17

G.S., Docket No. 09-764 (issued December 18, 2009); Ronald K. Jablanski, 56 ECAB 616 (2005); Penelope C.
Owens, 54 ECAB 684 (2003).
18

Robert Breeden; supra note 5; Beverly R. Jones, 55 ECAB 411 (2004).

19

D.L., 58 ECAB 217 (2006); Jeral R. Gray, supra note 13.

20

K.W., supra note 14; David C. Lindsey, Jr., 56 ECAB 263 (2005).

21

Robert Breeden, supra note 5.

7

Appellant contended that he was subjected to harassment and discrimination due to his
Hispanic origin. Actions of a claimant’s supervisor which the claimant characterizes as
harassment may constitute a compensable factor of employment. However, for harassment to
give rise to a compensable disability under FECA, there must be evidence that harassment or
discrimination did occur. Mere perceptions or feelings of harassment do not constitute a
compensable factor of employment.22 An employee’s allegations that he or she was harassed or
discriminated against is not determinative of whether or not harassment or discrimination
occurred.23 To establish entitlement to benefits, a claimant must establish a factual basis for his
or her claim by supporting his or her allegations with probative and reliable evidence.24
Appellant failed to establish that his supervisors or coworkers threatened or verbally
abused him based on his race, religion or ethnicity. He only provided general allegations of
harassment or discrimination based on his being Hispanic. None of appellant’s statements
provide details regarding specific instances or allegations of discrimination. He also alleged a
hostile work environment based on the low number of Hispanics hired at the employing
establishment and Hispanic inclusion in management. The record contains allegations that the
employing establishment discriminated against Hispanics but no details were provided regarding
any specific incidents involving appellant or any other Hispanic employee. The employing
establishment acknowledged previous allegations of discrimination where one person was
reassigned but provided no further information. Appellant did not provide evidence to
substantiate his allegations of harassment, discrimination or a hostile work environment.25
Accordingly, he has not established his allegations that he was harassed, mistreated, verbally
abused or discriminated against by his supervisors or coworkers.
Appellant contended that management engaged in an improper investigation by removing
his government computer and by conducting an interrogation on August 15, 2012. Although the
handling of disciplinary actions and internal investigations are generally related to the
employment, they are administrative functions of the employer and not duties of the employee.26
In Thomas D. McEuen,27 the Board held that an employee’s emotional reaction to administrative
or personnel matters taken by the employing establishment is not covered under FECA as such
matters pertain to procedures and requirements of the employer and do not bear a direct relation
of the work required of the employee. The Board noted, however, that coverage under FECA
would attach if the factual circumstances regarding the administrative or personnel action
established error or abuse by the employing establishment supervisor in dealing with the
claimant. Absent such evidence of error or abuse, the resulting emotional condition must be
22

G.S., supra note 17; J.C., 58 ECAB 594 (2007); Robert G. Burns, 57 ECAB 657 (2006).

23

See C.T., Docket No. 08-216 (issued May 7, 2009); K.W., supra note 14; Ronald K. Jablanski, supra note 17.

24

See G.S., supra note 17; C.S., 58 ECAB 137 (2006); Frankie McDowell, 44 ECAB 522 (1993); Ruthie M.
Evans, 41 ECAB 416 (1990).
25

See G.S., supra note 17; Joel Parker, Sr., 43 ECAB 220 (1991) (the Board held that a claimant must
substantiate allegations of harassment or discrimination with probative and reliable evidence).
26

J.F., supra note 8; Jeral R. Gray, supra note 13; Jimmy B. Copeland, 43 ECAB 339 (1991).

27

Supra note 9.

8

considered self-generated and not employment generated. In determining whether the employing
establishment erred or acted abusively, the Board has examined whether the employing
establishment acted reasonably.28
Appellant has not submitted sufficient evidence to show that his managers acted
unreasonably in confiscating his computer or the interrogation. The confiscation of his computer
and subsequent interrogation on August 15, 2012 were based on a hotline tip that he was
conducting a personal eBay business during the time he was at work. Appellant has not shown
that management’s actions in connection with its investigation or confiscation of his computer
were unreasonable. In an October 15, 2012 memorandum, Ms. Badger noted that a forensic
report of his hard drive supported the allegation that appellant was conducting an eBay business
while at work. The evidence does not establish that the employing establishment erred in these
circumstances. Appellant presented no corroborating evidence to support that the employing
establishment acted unreasonably in these matters. The employing establishment provided a
reasonable explanation for its actions. Appellant has not established a compensable employment
factor under FECA with respect to the investigation or confiscation of his computer.
Appellant contended that his anxiety and headaches were caused by overwork. He
alleged an excessive workload and stress from performing his duties. In addition, appellant
attributed his anxiety and headaches to the stress and increased responsibility due to managing
people on and off the clock and managing air traffic. The Board has held that overwork may be
a compensable factor of employment.29 The Board finds, however, that appellant made only
general allegations of overwork that are nonspecific and not supported by the evidence of record.
The employing establishment denied that there had been any change in his responsibilities from
July 18, 2010 until September 24, 2012, when he stopped working. However, appellant has not
identified how he was overworked or provided any evidence supporting his allegation of either
overwork or an excessive workload. He has not submitted sufficient evidence supporting his
allegation of an excessive workload or overwork. The Board, therefore, finds that appellant has
failed to establish a compensable factor under Cutler.30
Consequently, the Board finds that appellant has not established any compensable
employment factors.31
On appeal appellant’s counsel argues that appellant’s duties as an air traffic controller
were directly responsible for his emotional condition. He also argues that all elements of
entitlement under FECA have been met and thus, OWCP erred in denying his emotional
condition claim. As discussed above, appellant failed to establish any compensable factor of
28

See S.M., supra note 12; David C. Lindsey, Jr., supra note 20; Richard J. Dube, 42 ECAB 916 (1991);
Thomas D. McEuen, supra note 9.
29

Peter D. Butt Jr., 56 ECAB 117 (2004); Bobbie D. Daly, 53 ECAB 691 (2002).

30

Supra note 7.

31

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record. See L.K., Docket No. 08-849 (issued June 23, 2009); V.W., supra note 4; Alberta Dukes, 56
ECAB 247 (2005); Margaret S. Krzycki, 43 ECAB 496 (1992).

9

employment with respect to his allegations. He submitted no supporting factual evidence
supporting his allegations and thus, he has not met his burden of proof to establish any
compensable factors of employment.
CONCLUSION
The Board finds that the evidence fails to establish that appellant sustained an emotional
condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 13, 2013 is affirmed.
Issued: November 14, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

